Dismissed and Memorandum Opinion November 19, filed
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00836-CV
____________
 
ROBERTSON-FINLEY
RESOURCES, INC. AND PENN VIRGINIA OIL AND GAS, L.P., Appellants
 
V.
 
SQUARE MILE ENERGY,
L.L.C., KIWI ENERGY, LTD. AND WINN EXPLORATION CO., INC., Appellees
 

On Appeal from the
295th District Court
Harris County,
Texas
Trial Court Cause
No. 2008-35347

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed August 28, 2009. 
On October 30, 2009, appellants filed a motion to dismiss the appeal because
the case has settled.   See Tex.
R. App. P. 42.1.  The motion is granted.
Accordingly, the appeal is ordered dismissed.
PER CURIAM
Panel
consists of Justices Yates, Frost, and Brown.